Exhibit 99.2 Financial Supplement Financial Information as of September 30, 2010 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the Securities and Exchange Commission by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Our Investor Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview September 30, 2010 Address: Investor Information: Platinum Underwriters Holdings, Ltd. Lily Outerbridge The Belvedere Building Vice President, Director of Investor Relations 69 Pitts Bay Road Tel:(441) 298-0760 Pembroke, HM 08Bermuda Fax:(441) 296-0528 Website:www.platinumre.com Email: louterbridge@platinumre.com Definitions and presentation: All financial information contained herein is unaudited except for the information for the fiscal year ended December 31, 2009.Certain amounts in prior periods have been reclassified to conform to current period presentation.Amounts may not reconcile exactly due to rounding differences. In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, operating income or loss, related underwriting ratios and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, allow for a more complete understanding of the underlying business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forward-Looking Statements: This financial supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are based on our current plans or expectations that are inherently subject to significant business, economic and competitive uncertainties and contingencies.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us.In particular, statements using words such as “may,” “should,” “estimate,” “expect,” “anticipate,” “intend,” “believe,” “predict,” “potential,” or words of similar import generally involve forward-looking statements.The inclusion of forward-looking statements in this financial supplement should not be considered as a representation by us or any other person that our current plans or expectations will be achieved.Numerous factors could cause our actual results to differ materially from those in forward-looking statements, including, but not limited to, severe catastrophic events over which we have no control, the effectiveness of our loss limitation methods and pricing models, the adequacy of our liability for unpaid losses and loss adjustment expenses, our ability to maintain our A.M. Best Company, Inc. and Standard & Poor’s ratings, our ability to raise capital on acceptable terms if necessary, the cyclicality of the property and casualty reinsurance business, the highly competitive nature of the property and casualty reinsurance industry, our ability to maintain our business relationships with reinsurance brokers, the availability of retrocessional reinsurance on acceptable terms, market volatility and interest rate and currency exchange rate fluctuation, tax, regulatory or legal restrictions or limitations applicable to us or the property and casualty reinsurance business generally, general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged United States or global economic downturn or recession; and changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion.As a consequence, our future financial condition and results may differ from those expressed in any forward-looking statements made by, or on behalf of, us.The foregoing factors should not be construed as exhaustive.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligation to revise or update forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. - 1 - Platinum Underwriters Holdings, Ltd. Table of Contents Section: Page: Financial Highlights: a. Financial Highlights 3 Balance Sheet: a. Condensed Consolidated Balance Sheets 4 Statements of Operations: a. Condensed Consolidated Statements of Operations and Comprehensive Income - Summary 5 b. Condensed Consolidated Statements of Operations and Comprehensive Income - by Quarter 6 Other Company Data: a. Computation of Net Operating Income and Net Operating Income per Diluted Common Share 7 b. Key Ratios, Share Data, Ratings 8 Earnings and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings Per Common Share - Summary 9 b. Computation of Basic and Diluted Earnings Per Common Share - by Quarter 10 c. Book Value Per Common Share 11 Cash Flow Statement: a. Condensed Consolidated Statements of Cash Flows - Summary 12 b. Condensed Consolidated Statements of Cash Flows - by Quarter 13 Segment Data: a. Segment Reporting - Three Month Summary 14 b. Segment Reporting - Nine Month Summary 15 c. Property and Marine Segment - by Quarter 16 d. Casualty Segment - by Quarter 17 e. Finite Risk Segment - by Quarter 18 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 19 b. Premiums by Line of Business - Three Month Summary 20 c. Premiums by Line of Business - Nine Month Summay 21 Investments: a. Investment Portfolio 22 b. Available-for-Sale Security Detail 23 c. Corporate Bonds Detail 24 d. Net Realized Gains on Investments and Net Impairment Losses on Investments 25 Loss Reserves: a. Analysis of Losses and Loss Adjustment Expenses 26 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions 27 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 28 - 2 - Platinum Underwriters Holdings, Ltd. Financial Highlights September 30, 2010 ($ and amounts in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Highlights Net premiums written $ $ Net premiums earned Underwriting income Net investment income Net operating income (a) Net realized gains (losses) on investments Net impairment losses on investments ) Net income attributable to common shareholders $ $ Total assets $ $ Investments and cash Total shareholders' equity Unpaid losses and loss adjustment expenses $ $ Per share data Common shares outstanding Weighted average common shares outstanding - basic Adjusted weighted average common shares outstanding - diluted Basic earnings per common share $ $ Diluted earnings per common share Operating income per common share - diluted Dividends per common share Book value per common share $ $ (a) See computation of net operating income on page 7. - 3 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets ($ in thousands, except per share data) September 30, June 30, March 31, December 31, September 30, Assets Investments $ $ Cash, cash equivalents and short-term investments Accrued investment income Reinsurance premiums receivable Reinsurance balances (prepaid and recoverable) Funds held by ceding companies Deferred acquisition costs Other assets Total assets $ $ Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ Book value per common share(a) $ $ (a) Book value per common share is determined by dividing shareholders' equity by actual common shares outstanding. - 4 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income - Summary ($ and amounts in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenue Net premiums earned $ $ Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Other income (expense) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives Operating expenses Net foreign currency exchange losses (gains) Interest expense Total expenses Income before income tax expense (benefit) Income tax expense (benefit) ) ) Net income Preferred dividends - - - Net income attributable to common shareholders $ $ Basic Weighted average common shares outstanding Basic earnings per common share $ $ Diluted Adjusted weighted average common shares outstanding Diluted earnings per common share $ $ Comprehensive income Net income $ $ Other comprehensive income, net of deferred taxes Comprehensive income $ $ - 5 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income - by Quarter ($ and amountsin thousands, except pershare data) Three Months Ended September 30, June 30, March 31, December 31, September 30, Revenue Net premiums earned $ $ Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) Other income (expense) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives 30 Operating expenses Net foreign currency exchange losses (gains) Interest expense Total expenses Income before income tax expense (benefit) Income tax expense (benefit) ) Net income Preferred dividends - Net income attributable to common shareholders $ $ Basic Weighted average common shares outstanding Basic earnings per common share $ $ Diluted Adjusted weighted average common shares outstanding Diluted earnings per common share $ $ Comprehensive income Net income $ $ Other comprehensive income (loss), net of deferred taxes ) Comprehensive income $ $ - 6 - Platinum Underwriters Holdings, Ltd. Computation of Net Operating Income and Net Operating Income per Diluted Common Share ($ and amounts in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net income attributable to common shareholders $ $ Adjustments for: Net realized (gains) losses on investments, net of tax ) Net impairment losses on investments, net of tax Net foreign currency exchange losses (gains), net of tax ) ) ) Net operating income (a) $ $ Per diluted common share: Net income attributable to common shareholders $ $ Less: Net realized (gains) losses on investments ) Net impairment losses on investments Net foreign currency exchange losses (gains) Net operating income (b) $ $ Adjusted weighted average common shares outstanding - diluted (a) Operating income represents net income after taxes excluding net realized gains and losses on investments, net impairment losses on investments and net foreign exchange gains and losses. (b) Operating income per diluted common share is calculated by dividing operating income by diluted weighted average shares outstanding for the period. - 7 - Platinum Underwriters Holdings, Ltd. Key Ratios, Share Data, Ratings As of and for the Three Months Ended September 30, June 30, March 31, December 31, September 30, Key Ratios Combined ratio (%) % Investable assets to shareholders' equity ratio 2.10:1 2.15:1 2.17:1 2.10:1 2.03:1 Debt to total capital (%) % Net premiums written (annualized) to shareholders' equity Share Data Book value per common share (a) $ $ Common shares outstanding (000's) Market Price Per Common Share High $ $ Low Close $ $ Industry Ratings Financial Strength Rating A.M. Best Company, Inc. A A A A A Standard & Poor's Ratings Services A A A A n/a Counterparty Credit Ratings (senior unsecured) A.M. Best Company, Inc. bbb bbb bbb bbb bbb Standard & Poor's Ratings Services BBB+ BBB+ BBB+ BBB+ BBB Supplemental Data Total employees See Definitions and Presentation on page 1. (a) Book value per common share is determined by dividing shareholders' equity by actual common shares outstanding. - 8 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - Summary ($ and amounts in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Earnings Basic Net income attributable to common shareholders $ $ Diluted Net income attributable to common shareholders Effect of dilutive securities: Preferred share dividends - - - Adjusted net income for diluted earnings per common share $ $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Conversion of preferred shares - - - Common share options Restricted common shares and common share units Adjusted weighted average common shares outstanding Earnings Per Common Share Basic earnings per common share $ $ Diluted earnings per common share $ $ - 9 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - by Quarter ($ and amounts in thousands, except per share data) Three Months Ended September 30, June 30, March 31, December 31, September 30, Earnings Basic Net income attributable to common shareholders $ $ Diluted Net income attributable to common shareholders Effect of dilutive securities: Preferred share dividends - Adjusted net income for diluted earnings per common share $ $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Conversion of preferred shares - Common share options Restricted common shares and common share units Adjusted weighted average common shares outstanding Earnings Per Common Share Basic earnings per common share $ $ Diluted earnings per common share $ $ - 10 - Platinum Underwriters Holdings, Ltd. Book Value Per Common Share ($ and amounts in thousands, except per share data) September 30, December 31, Price per share at period end $ $ Shareholders' equity $ $ Add: Assumed exercise of share options Shareholders' equity - diluted $ $ Basic common shares outstanding Add: Common share options (a) Add: Management and directors' options (b) Add: Directors' and officers' restricted common share units (c) Diluted common shares outstanding Book Value Per Common Share Basic book value per common share $ $ Fully converted book value per common share $ $ See Definitions and Presentation on page 1. (a) Options with a price of $27.00. (b) Options with a price below $43.52, the closing share price at September 30, 2010. (c) As of September 30, 2010 there were 39,266,069 common shares issued and outstanding.Included in this number were 217,669 of restricted common shares issued but unvested. - 11 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows - Summary ($ in thousands) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net cash provided by (used in) operating activities $ $ Net cash provided by (used in) investing activities ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents $ $ ) - 12 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows - by Quarter ($ in thousands) Three Months Ended September 30, June 30, March 31, December 31, September 30, Net cash provided by (used in) operating activities $ ) $ Net cash provided by (used in) investing activities ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents $ ) $ - 13 - Platinum Underwriters Holdings, Ltd. Segment Reporting - Three Month Summary ($ in thousands) Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ $ ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) ) Net changes in fair value of derivatives ) ) Net foreign currency exchange gains (losses) ) Other income (expense) ) ) Corporate expenses not allocated to segments ) ) Interest expense ) ) Income before income tax expense (benefit) $ $ GAAP underwriting ratios: Net loss and loss adjustment expense % %) % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % %) % Net acquisition expense % Other underwriting expense % Combined % See Definitions and Presentation on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 14 - Platinum Underwriters Holdings, Ltd. Segment Reporting - Nine Month Summary ($ in thousands) Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) $ ) Net investment income Net realized gains (losses) on investments Net impairment losses on investments ) ) Net changes in fair value of derivatives ) ) Net foreign currency exchange gains (losses) Other income (expense) ) Corporate expenses not allocated to segments ) ) Interest expense ) ) Income before income tax expense (benefit) $ $ GAAP underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % See Definitions and Presentation on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 15 - Platinum Underwriters Holdings, Ltd. Property and Marine Segment - by Quarter ($ in thousands) Three Months Ended September 30, June 30, March 31, December 31, September 30, Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) $ GAAP underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % See Definitions and Presentation on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 16 - Platinum Underwriters Holdings, Ltd. Casualty Segment - by Quarter ($ in thousands) Three Months Ended September 30, June 30, March 31, December 31, September 30, Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ $ GAAP underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % See Definitions and Presentation on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 17 - Platinum Underwriters Holdings, Ltd. Finite Risk Segment - by Quarter ($ in thousands) Three Months Ended September 30, June 30, March 31, December 31, September 30, Net premiums written $ $ Net premiums earned Net losses and loss adjustment expenses ) ) ) Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) ) $ ) GAAP underwriting ratios: Net loss and loss adjustment expense % %) % %) %) Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Net loss and loss adjustment expense % %) % %) %) Net acquisition expense % Other underwriting expense % Combined % See Definitions and Presentation on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 18 - Platinum Underwriters Holdings, Ltd. Net Premiums Written - Supplemental Information ($ in thousands) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Property and Marine Excess-of-loss $ $ Proportional Subtotal Property and Marine Casualty Excess-of-loss Proportional Subtotal Casualty Finite Risk Excess-of-loss - ) - ) Proportional Subtotal Finite Risk Combined Segments Excess-of-loss Proportional Total $ $ Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Property and Marine United States $ $ International Subtotal Property and Marine Casualty United States International Subtotal Casualty Finite Risk United States International - Subtotal Finite Risk Combined Segments United States International Total $ $ - 19 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Three Month Summary ($ in thousands) Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ $ North American Property Catastrophe North American Property Risk Other Property Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty Clash 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Property - Finite Casualty Subtotal Total $ $ - 20 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Nine Month Summary ($ in thousands) Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ $ North American Property Catastrophe North American Property Risk Other Property Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty Clash 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Property - - - (8
